 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-0142-JAM
12                                Plaintiff,            STIPULATION AND ORDER TO CONTINUE
                                                        STATUS CONFERENCE
13                          v.
14   DEAN ORLAND YOUNG, JR. and                         Date:      November 5, 2019
     ISAIAH ELIJAH COLE,                                Time:      9:15 a.m.
15                                                      Judge:     Hon. John A. Mendez
                                  Defendants.
16

17

18          Plaintiff United States of America, through its undersigned counsel, and defendants Dean Orland
19 Young, Jr. and Isaiah Elijah Cole, through their respective counsel, stipulate that the status conference

20 currently set for November 5, 2019, be continued to November 26, 2019, at 9:15 a.m.

21          On July 27, 2018, Mr. Young was arraigned on the six-count Indictment in this case. (ECF Nos.
22 18, 21.) Mr. Cole was arraigned three days later. (ECF No. 22.) In the days following, the government

23 produced to the defense discovery that includes 219 pages of reports and memoranda, 445 photos, and a

24 litany of audio and video recordings. In the coming weeks, the government anticipates producing to both

25 defense counsel additional discovery that includes digital evidence (a forensic extraction from one of the

26 cell phones seized in this case) and a videotaped interview with one of the defendants.

27          Counsel for both defendants will require time to review these new materials, as well as the items
28 already produced, time to discuss them with their clients, time to conduct research into any potential

      STIPULATION AND (PROPOSED) ORDER                   1
      TO CONTINUE STATUS CONFERENCE
 1 suppression issues or motions to dismiss, time to conduct additional investigation, and time to otherwise

 2 prepare for trial.

 3          Based on the foregoing, the parties stipulate that the status conference currently set for November

 4 5, 2019, be continued to November 26, 2019, at 9:15 a.m. The parties further agree that time under the

 5 Speedy Trial Act should be excluded from the date the parties stipulated, to and including November 26,

 6 2019, under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General Order 479,

 7 [Local Code T4], based on continuity of counsel and defense preparation.

 8          The parties agree that the failure to grant a continuance in this case would deny defense counsel

 9 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

10 The parties also agree that the ends of justice served by the Court granting the requested continuance

11 outweigh the best interests of the public and the defendants in a speedy trial.

12                                                        Respectfully submitted,

13

14 Dated: October 29, 2019                                _/s/ Timothy H. Delgado____________
                                                          TIMOTHY H. DELGADO
15                                                        Assistant United States Attorney
                                                          Attorney for plaintiff United States of America
16

17 Dated: October 29, 2019                                _/s/ THD for Jerome Price__________
                                                          JEROME PRICE
18                                                        Assistant Federal Defender
                                                          Attorney for defendant Dean O. Young, Jr.
19

20 Dated: October 29, 2019                                _/s/ THD for Peter Kmeto___________
                                                          PETER KMETO
21                                                        Law Office of Peter Kmeto
                                                          Attorney for defendant Isaiah E. Cole
22

23

24

25

26

27

28

      STIPULATION AND (PROPOSED) ORDER                   2
      TO CONTINUE STATUS CONFERENCE
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the

 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. The Court also finds that the ends of

 6 justice served by granting the requested continuance outweigh the best interests of the public and the

 7 defendants in a speedy trial.

 8          The Court orders that the time from the date the parties stipulated, to and including November

 9 26, 2019, shall be excluded from computation of time within which the trial in this case must begin

10 under the Speedy Trial Act, see 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and

11 General Order 479 [Local Code T4]. It is further ordered that the November 5, 2019 status conference

12 be continued to November 26, 2019, at 9:15 a.m.

13

14 Dated: October 29, 2019                                 /s/ John A. Mendez_____________
                                                           Hon. John A. Mendez
15                                                         United States District Court Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND (PROPOSED) ORDER                     3
      TO CONTINUE STATUS CONFERENCE
